Citation Nr: 1615763	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  10-43 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the claimant's active military service from July 9, 1976 to September 12, 1979 is considered dishonorable for VA purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The claimant served on active duty from July 9, 1976 to September 12, 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  
 
In July 2014, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain private medical records.  The action specified in the July 2014 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The claimant was discharged under other than honorable conditions due to willful and persistent misconduct.
 
2.  The claimant had a total time lost due to unauthorized absence or other misconduct of 194 days. 

3.  Compelling circumstances did not warrant the appellant's prolonged unauthorized absences from his military duties. 

4.  The Veteran has not met his evidentiary burden that he was insane during any period of his active service.


CONCLUSION OF LAW

The claimant's active military service from July 9, 1976 to September 12, 1979 is considered dishonorable for VA purposes.  38 U.S.C.A. § 5303(West 2014); 38 C.F.R. §§ 3.1, 3.12 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Character of Discharge

At issue in this case is whether the claimant's active military service from July 9, 1976 to September 12, 1979 is considered dishonorable for VA purposes. 

As an initial matter, the Board notes that VA first determined that the claimant's military service is considered dishonorable for VA purposes in September 1980.  The claimant was notified of this decision and did not appeal.  Since that time, the claimant has repeatedly attempted to obtain VA benefits and has been advised that his character of discharge is a bar to such.  The most recent denial of benefits occurred in December 2005, and again the Veteran did not appeal.  The July 2014 Board Decision did not explicitly address whether the claimant has submitted new and material evidence, but since the issue was characterized as whether the claimant's active military service from July 9, 1976 to September 12, 1979 is considered dishonorable for VA purposes, this decision will assume that the claim has been reopened and will address the merits of the claim.  

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a). 

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  See 38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000).  VA has no authority to alter the claimant's discharge classification.  The claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994). 

A dishonorable discharge, a statutory bar, or a regulatory bar deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12. 

Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d). 

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days, unless such person demonstrates to the satisfaction of the VA Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 C.F.R. § 3.12(c).  An adjudicator is permitted to look at the totality of the evidence rather than merely accepting whatever rationale a claimant might offer for periods of AWOL.  Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003). 

In determining whether compelling circumstances warranted the prolonged unauthorized absence, the length and character of service exclusive of the period of the unauthorized absence will be considered.  This period should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the nation.  Additionally, consideration may be given to reasons offered by the claimant including family emergencies or obligations.  These reasons should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself and not how the adjudicator might have reacted. 

Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  The existence of a valid legal defense that would have precluded conviction for absence without leave is also a factor to be used in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.12(c)(6)(i-iii) (2015). 

Moreover, if it is established to the satisfaction of the Secretary that a person in the Armed Forces was insane at the time of the commission of the offense leading to the discharge, then such person will not be barred from receiving benefits administered by the Secretary based upon the period from which such person was separated.  38 U.S.C.A. § 5303(b) (West 2014); 38 C.F.R. § 3.12(b) (2015); see also 38 C.F.R. § 3.354 (2015) (defining insanity for purposes of determining cause of discharge from service). 

As to the regulatory bars, a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general courts-martial; (2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); or (4) willful and persistent misconduct (this includes a discharge under "other than honorable conditions", if it is determined it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious).  38 C.F.R. § 3.12(d). 

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n). 

In the instant case, the RO determined that the claimant's discharge under other than honorable conditions was the result of willful misconduct on his part.  Specifically, the RO cites to evidence that the claimant received a Summary Court Martial and was convicted on December 19, 1978 for an unauthorized absence of 126 days.  

He also committed the following offenses for which he received six separate non-judicial punishments: unauthorized absence from December 16-24, 1976 and from July 18-22, 1977; unauthorized absence from appointed place of duty three times in March 1977; unauthorized absence from appointed place of duty on April 13, 1977; absence from appointed place of duty from January 9-12, 1978, December 30, 1977 to January 9, 1978, December 18-21, 1977, and November 17-30, 1977; unauthorized absence from January 22-26, 1979; unauthorized absence from April 17-29, 1979; and unauthorized absence from 6:30am to 7:10am on May 17, 1979.  

The claimant had a total time lost due to unauthorized absence or other misconduct of 194 days. 

A July 1979 notation in the claimant's personnel records characterizes the claimant as "a constant problem" who "shows a great dislike for authority" and "is of no credit to the naval service."  Additionally, October 1978 service treatment records notes that the claimant reported a problem with excessive drinking which occasionally interfered with work.  

In his defense, the claimant has alleged that he went AWOL due to compelling family and financial stressors and alternatively that he suffered a traumatic brain injury in service, which the Navy did not properly identify or treat. 

The claimant has alleged that his daughter, wife, and mother all suffered medical problems and that his family experienced financial hardship, which he has argued justifies his unauthorized absence from military service.  However, he has not submitted any documentation of his family's alleged health or financial problems, such as copies of medical records or overdue bills.  The Board concludes that the claimant's mere assertion that he was faced with hardship is not alone a sufficient justification for his repeated and prolonged failure to fulfill his military obligations, absent some corroborating evidence.  

Regarding the claimant's report that he suffered a traumatic brain injury after falling of an airplane wing in December 1976, the Board notes that service treatment records are negative for any documentation that such an incident took place or that it resulted in serious head injury.  A January 1977 treatment note shows that the claimant reported having slipped off of something, possibly a hill, although the word is poorly legible.  It is unclear the exact injury the claimant was alleging at the time, but there is no indication that the claimant hit his head when he fell.  A September 1979 Report of Medical Examination prepared prior to the claimant's separation shows the claimant to be in normal health with no evidence of head injury or psychiatric disability.  

Additionally, the Board notes that the claimant was represented by counsel at his administrative discharge hearing and the record of this proceeding shows that claimant's representative never attempted to argue that the claimant suffered from diminished capacity as a result of some physical or mental defect, to include traumatic brain injury.  

Post-service, the claimant has been inconsistent in his reports of a head injury.  In May 2002, while at San Diego County Psychiatric Hospital, he reported a head injury when he was six or seven after falling out of a tree house, then later during the same admission denied any head trauma.  In May 2003, he reported a 1976 fall from a plane wing to Dr. S.G., but only described an injury to his back, not his head.  In March 2007, while admitted at Scripps Mercy Hospital, the Veteran reported that he had been hit in the head and sides with a flashlight and been in a motor vehicle accident.  

The Board notes that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  Here, in addition to his allegation that he suffered a head injury in service, the claimant has at various times reported pre- and post-service head injuries, denied any head injury, or claimed that the alleged December 1976 fall injured his back, not his head.  Because of his frequent inconsistencies in recounting his medical history, as well as his self-serving interest in excusing his in-service misconduct, the Board concludes that the claimant's account of a traumatic brain injury is service is not reliable.  

Furthermore, even if the Board were to assume, solely for the sake of argument, that the claimant suffered from a traumatic brain injury during his active military service, that does not automatically excuse his misconduct, absent evidence that his condition was so severe and debilitating that he either lacked the capacity to understand the nature and consequences of his actions or lacked the ability to control his behavior, rendering his misconduct something other than willful. 

As noted above, an exception to an appellant being barred from receiving VA benefits is if the claimant is shown to have been "insane" at the time of the offense.  See 38 U.S.C.A. § 5303(b) ; 38 C.F.R. § 3.12(b).  According to VA regulations, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  There must be competent evidence, though, establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  The Court of Appeals for Veterans Claims has held that "a determination of whether a person is insane is in effect a determination of whether that person's actions were intentional and thus the result of willful misconduct."  Id. at 254.  The Court further indicated such a determination is not warranted when the record does not reflect a claimant suffered from insanity due to disease or that he did not know or understand the nature or consequences of his acts, or that what he was doing was wrong.  Id.  Significantly, the burden is on the appellant to submit competent evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995). 

Here, the Veteran has not presented any medical evidence that he was insane during any period of his active service and the Board finds that this is a complex medical question in nature.  "Sometimes [a] layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007).  Given the evidence of record, the Board therefore finds that the Veteran has not met his evidentiary burden that he was insane during his active service and thus should be considered capable of intentional conduct.  Accordingly, his misconduct during active service must be considered willful. 

The Board further notes that the claimant's misconduct in service was not an isolated incident or an aberration in an otherwise long and exemplary career, but appears to have been rather a persistent pattern of disobedient and disrespectful behavior that failed to improve despite repeated disciplinary action.  Furthermore, the Veteran's post-service history is significant for repeated criminal convictions, which further supports a finding that his in-service misconduct was part of a larger pattern of antisocial behavior.  Even if the claimant was struggling with medical problems, the evidence does not rise to the level of equipoise that his condition was so severe that he was incapable of conforming his behavior to the demands of his service, such that he was insane, and there is no additional evidence that rises to the level of equipoise in mitigation of his conduct. 

The Secretary is not obligated to grant a claim for benefits or accept any element or material issue of a claim simply because there is no evidence disproving it.  See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility). 

Therefore, based on all the above evidence, the Board finds that the claimant's active military service from July 9, 1976 to September 12, 1979 is considered dishonorable for VA purposes due to a pattern of persistent and willful misconduct.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the claimant was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

VA also has a duty to assist the claimant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the claimant's service personnel records, service treatment records, and identified private medical records have been obtained and associated with the claims file.  Accordingly, VA's duty to assist with respect to obtaining relevant records has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, given the evidence as addressed above, VA's duty to provide a medical examination to determine whether the Veteran was insane during service has not been triggered.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue). 


ORDER

The claimant's active military service from July 9, 1976 to September 12, 1979 is considered dishonorable for VA purposes. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


